DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 8, and 9 are amended. Claims 1-3, 6-9, 12-14, and 19-20 are pending in this application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9, 12-14, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites the limitation “the information” in line 9. There is insufficient antecedent basis for this limitation in the claim. Examiner cannot determine if “the information” is referring to “biological information” in line 4 or “peripheral environment 
 	Claim 1 recites the limitation "the person" in line 8. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replacing “the person” with –the captured person--.
 	Claim 2 recites the limitation "the person" in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replacing “the person” with –the captured person--.
 	Claim 6 recites the limitation "the person" in line 2. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replacing “the person” with –the captured person--.
 	Claim 8 recites the limitation "the capture person" in line 6. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replacing “the capture person” with –the captured person--.
 	Claim 8 recites the limitation "the person" in line 9. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replacing “the person” with –the captured person--.
 	Claim 8 recites the limitation “the information” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. Examiner cannot determine if “the information” is referring to “biological information” in line 4 or “peripheral environment information” in lines 5-6 or both. For the purpose of examination, Examiner will interpret “the information” as the biological information.

 	Claim 9 recites the limitation “the information” in lines 9-10. There is insufficient antecedent basis for this limitation in the claim. Examiner cannot determine if “the information” is referring to “biological information” in line 5 or “peripheral environment information” in lines 6-7 or both. For the purpose of examination, Examiner will interpret “the information” as the biological information.
 	Claim 12 recites the limitation "the person" in line 2. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replacing “the person” with –the captured person--.
 	Claim 13 recites the limitation "the person" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replacing “the person” with –the captured person--.
 	Claim 19 recites the limitation "the person" in line 2. There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replacing “the person” with –the captured person--.
 	Claims 2-3, 6-7, 12-14, and 19-20 are also rejected based on their dependency of the defected parent claims 1, 8, and 9 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3, 6-9, 12-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, US 2014/0247343 in view of Takahashi, US 2018/0184959.
 	Regarding claim 1, Chen discloses an information processing apparatus (fig. 10, element 200; a pair of glasses) comprising: 
 	a video acquirer that acquires a captured video from an image capturer that captures a predetermined area and at least one person (para 0035, 0101, and 0117; the glasses have one or more sensors, such as a camera, to capture an image or video or what the user sees through the lenses. the sensor includes one or more other sensors that sense a condition (e.g., lighting, temperature, humidity) or an object (such as a restaurant, a hotel, a street name, a tourist attraction, a gas or particles in the air, such as plant pollen, dust, pet dander, etc.); The sensor of the glasses captures one or more images of the second person's body posture, position, movement, action, gesture, facial expression, or body language); 
 	an information collector that collects biological information of the captured person included in the captured video from a wearable device worn by a person (figs. 11-12; para 0117 and 0140; the glasses worn by a user have sensors to sense other conditions, such as a microphone to hear the second person coughing, speaking, shouting, etc. The sensor has one or more sensors to sense a temperature of the second person, for example, to detect if the second person has a fever. The sensor senses a heart rate or an amount of perspiration on the head, neck, and arm pits of the second person. The sensor senses the speed of a person moving his head, hand, arm, leg, foot, etc) and collects peripheral environment information from a mobile device carried by the person (fig. 9; para 0031, 0048, and 0101; the sensors of a device (e.g., mobile phone) sense one or more conditions of the environment (such as amount of visible or invisible light, temperature, humidity, odors, sounds, touch, amount of particles in the air, such as plant pollen) and/or objects (or characteristics of the objects) around the device, such as motion, color, shape, size, surface type, distance from the device); 
 	a status recognizer that recognizes a status of the (captured) person based on the captured video and the information of the captured person (figs. 11-12; para 0122 and 0125-0126; if a person is sneezing, sniffling, or coughing, the glasses displays a word "sick" above the person, a colored halo around the person's face or head, or a sick person icon or symbol above the person. The glasses displays a ______% probability or degree of sickness based on how many symptoms are recognized and/or how severe the coughing and sneezing are); and 
 	a display unit that displays the recognized status to be identifiable (figs. 11-12; para 0119 and 0144; the glasses displays information (such as a word, halo, glowing outline, icon, flashing light, or symbol) on or near the person on one or both lenses of the glasses, or a small screen in front of the glasses, depending on the recognized behavior of the second person).
 	Chen further discloses the glasses detects user behavior (such as titled head resting on the user's hand or coughing) and suggest an action (such as get some rest or get some water at a fountain down a hall and around a corner) (para 0161-0162).

 	However, Takahashi discloses detects the psychological state of a subject on the basis of the pulse rate, amount of sweating, and respiratory rate measured by a sensor device worn by the subject, the eye movement and blinking of the subject analyzed from a captured image captured by an imaging device held by a photographer, and the like (fig. 1, element 1; para 0005, 0046-0047).
 	Therefore, taking the combined disclosures of Chen and Takahashi as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate detects the psychological state of a subject on the basis of the pulse rate, amount of sweating, and respiratory rate measured by a sensor device worn by the subject, the eye movement and blinking of the subject analyzed from a captured image captured by an imaging device held by a photographer, and the like as taught by Takahashi into the invention of Chen for the benefit of recognizing an emotion of another user using sensing information of a user (Takahashi: para 0007).
 	Regarding claim 2, the apparatus according to claim 1, Chen in the combination further disclose comprising: 
 	a peripheral environment information acquirer that acquires peripheral environment information as information of a peripheral environment of the person (para 0031 and 0048), 

 	Regarding claim 3, the apparatus according to claim 2, Chen in the combination further disclose wherein the peripheral environment information includes at least one of a temperature, a humidity, a seismic intensity, a magnitude of noise, an illuminance, and a luminance (para 0031, 0048, and 0101).
 	Regarding claim 6, the apparatus according to claim 1, Chen in the combination further disclose wherein the status includes at least a feeling of the person (figs. 11-12; para 0122 and 0125-0126).
 	Regarding claim 7, the apparatus according to claim 1, Chen in the combination further disclose wherein said display unit displays text representing the status (figs. 11-12; para 0119 and 0144).
 	Regarding claim 8, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 9, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 12, this claim recites substantially the same limitations that are performed by claim 6 above, and it is rejected for the same reasons.
 	Regarding claim 13, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 14, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
Regarding claim 19, this claim recites substantially the same limitations that are performed by claim 6 above, and it is rejected for the same reasons.
 	Regarding claim 20, this claim recites substantially the same limitations that are performed by claim 7 above, and it is rejected for the same reasons.

Response to Arguments
Applicant's arguments with respect to claims 1-3, 6-9, 12-14, and 19-20 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.